DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application, filed on August 05, 2020, is accepted.
Status of claims within the present application:
Claims 1 – 6 and 8 – 20 are pending.
Claims 1, 5 – 6, 8, 10, 12, and 18 are amended.
Claims 7 is cancelled.
Response to Arguments
Applicant’s arguments, see page [6] of Applicant’s remarks, filed on April 07, 2022, with respect to claim 10 that was rejected under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page [7] of Applicant’s remarks, filed on April 07, 2022, with respect to claims 1 – 2, 5 – 6, 8 – 13, and 15 – 20 that were rejected under 35 U.S.C. 103 as being unpatentable over US 20190342104 A1 to Adams et al., (hereinafter, “Adams”) in view of US 8868923 B1 to Hamlet et al., (hereinafter, “Hamlet”) and “Lattice PUF: A Strong Physical Unclonable Function Provably Secure against Machine Learning Attacks” to Wang et al., (hereinafter, “Wang”), have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore, the applicant is directed to the respond below:
With respect to claim 18, Applicant argued that the prior art does not teach “receiving stored information indicative of a confidence level of bits in the response bit stream.” Examiner noted that Hamlet does teach “With Cs[2294 . . . 0] in hand, logic unit 610 is once again used to combine Cs[2294 . . . 0] with helper data W.sub.1[2294 . . . 0] stored in data store 411 to regenerate the original second portion of the PUF value PUF[2473 . . . 179]. Finally, hash unit 515 uses the second portion of the PUF value to recreate the first value, which is combined with the one or more other authentication factors by combining logic 440 to generate the original seed value SEED[127 . . . 0]. If a fixed hash algorithm is not used, then helper data W.sub.2 is retrieved from data store 411 to select the appropriate hash algorithm.” [col. 17 lines 26 – 36]. This indicate that the codeword C used helper data that is stored in data store which would be map to the stored information indicative of a confidence level of bits. Therefore, the rejection still stands.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 11, 2022 was filed after the mailing date of the non-final rejection on December 07, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 2, 5 – 6, 8 – 13, and 15 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190342104 A1 to Adams et al., (hereinafter, “Adams”) in view of US 8868923 B1 to Hamlet et al., (hereinafter, “Hamlet”) and “Lattice PUF: A Strong Physical Unclonable Function Provably Secure against Machine Learning Attacks” to Wang et al., (hereinafter, “Wang”). 
Regarding claim 1, Adams teaches a physical unclonable function (PUF), comprising: a plurality of physical structures; [Adams, para. 38 discloses devices described herein may identify a subset of PUF circuits of the plurality of PUF circuits, the subset of PUF circuits generating respective signals with amplitudes that exceed a threshold, select a PUF circuit from the subset of PUF circuits, and obtain the digitized value of the signal generated by the selected PUF circuit. The digitized values of the signals generated by the subset of PUF circuits may be combined to form a stable digital keyword] comparison circuitry configured to produce a first bit stream representing comparison values of a plurality of comparisons of values of a first property of the plurality of physical structures; [Adams, para. 4 discloses provided for using a physical unclonable function to authenticate a device, which may include circuitry for generating PUF values that may uniquely identify the device. According to one aspect, the device may provide enrollment PUF values to an authentication device. The device may later be authenticated if PUF values generated by the device are within a threshold distance of the enrollment PUF values. Since the PUF values are compared using a distance, it may not be necessary to apply an error correcting code to the PUF values. The enrollment values and/or the calculated distance may be adjusted to compensate for time variations in the PUF values due to circuit aging. Para. 5 discloses obtain a physically unclonable function value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device], but Adams does not teach enrollment processing circuitry configured to receive the first bit stream from the comparison circuitry and generate: a secret as a hash of the first bit stream; information indicative of a confidence level of bits in the first bit stream, wherein the information indicative of a confidence level is stored; and a sketch; and recovery processing circuitry configured to process in combination a second bit stream, the sketch, and the stored information indicative of the confidence level of bits in the first bit stream generated by the enrollment processing circuitry.  
However, Hamlet does teach enrollment processing circuitry configured to receive the first bit stream from the comparison circuitry and generate: a secret as a hash of the first bit stream; [Hamlet, col. 6 lines 15 – 27 discloses modify an error-corrected PUF measurement by combining the PIN/password and/or biometric with a PUF measurement from the smart card in any of several ways, including but not limited to: 1) A hash of the PIN/password and/or biometric are combined with the PUF measurement via addition modulo 2, concatenation, or some other means. The multi-factor authentication result is used to seed a key generation algorithm. 2) The PIN/password and/or biometric are incorporated into the helper data during the PUF fuzzy extractor's enrollment phase, such that if an incorrect PIN/password or biometric is input then the wrong PUF value will be produced. The PUF output is used to seed a key generation algorithm] and a sketch; [Hamlet, col. 10 lines 13 – 16 discloses the one or more authentication factors are combined with the PUF value to generate helper data (W.sub.1) during enrollment phase. If an incorrect PIN/password or biometric is input, then the wrong error corrected PUF value will be reproduced. Col. 12 lines 37 – 39 discloses noise reduction circuit 410 includes a data store 411, a seed generation mode 412, and a seed recovery mode 413. Col. 15 lines 57 – 65 discloses during operation of the seed generation mode 412, PUF circuit 405 is enabled and its output PUF value measured. A first portion of the PUF value PUF[178 . . . 0] is provided to encoder 505 while a second portion of the PUF value PUF[2473 . . . 179] is provided to logic unit 510 and hash unit 515. ECC encoder 520 uses the first portion PUF[178 . . . 0] to generate the codeword Cs[254 . . . 0]. The codeword is expanded using repetition encoder 525 to generate codeword Cs[2294 . . . 0]] 
Therefore, it would have been obvious to one o - f ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]
However, Adams in view of Hamlet does not teach information indicative of a confidence level of bits in the first bit stream, wherein the information indicative of a confidence level is stored, and recovery processing circuitry configured to process in combination a second bit stream, the sketch, and the stored information indicative of the confidence level of bits in the first bit stream generated by the enrollment processing circuitry.  but Wang does teach information indicative of a confidence level of bits in the first bit stream, wherein the information indicative of a confidence level is stored; [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function.] and recovery processing circuitry configured to process in combination a second bit stream, the sketch, and the stored information indicative of the confidence level of bits in the first bit stream generated by the enrollment processing circuitry. [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function. In general, we seek to find design parameters such that (1) the resulting PUF has excellent statistical properties, such as uniformity, uniqueness, and reliability, (2) successful ML attacks against it require an un-affordably high time complexity in practice, and (3) its hardware implementation costs are minimized. We consider two metrics of implementation cost, both of which scale with n: the number of challenge and secret bits needed (n log q), and the number of multiply-accumulate (MAC) operations (n). This motivates the need to decrease n.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]
 
Regarding claim 2, modified Adams teaches the PUF of claim 1, but Adams does not teach wherein the plurality of physical structures are ring oscillators, and wherein the first property is a resonance frequency.  
	However, Hamlet does teach wherein the plurality of physical structures are ring oscillators, and wherein the first property is a resonance frequency. [Hamlet, col. 19 lines 57 – 63 discloses a ring oscillator type PUF exploits variations in the resonance frequencies of a set of identical ring oscillators. To produce an output bit, the resonance frequencies of the ring oscillators are compared and the output bit is determined by which oscillator is fastest. A k bit sequence is produced by making k comparisons between multiple different ring oscillators.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

Regarding claim 5, modified Adams teaches the PUF of claim 1, but Adams does not teach wherein the recovery processing circuitry is configured to process the second bit stream, the sketch, and the information indicative of a confidence level of bits in the first bit stream to solve a learning with errors (LWE) problem. 
However, Wang does teach wherein the recovery processing circuitry is configured to process the second bit stream, the sketch, and the information indicative of a confidence level of bits in the first bit stream to solve a learning with errors (LWE) problem. [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function. In general, we seek to find design parameters such that (1) the resulting PUF has excellent statistical properties, such as uniformity, uniqueness, and reliability, (2) successful ML attacks against it require an un-affordably high time complexity in practice, and (3) its hardware implementation costs are minimized. We consider two metrics of implementation cost, both of which scale with n: the number of challenge and secret bits needed (n log q), and the number of multiply-accumulate (MAC) operations (n). This motivates the need to decrease n.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 6, modified Adams teaches the PUF of claim 5, but modified Adams does not teach wherein the processing circuitry is configured to reduce a hardness of the LWE problem by applying the information indicative of a confidence level of bits in the first bit stream. 
However, Wang does teach wherein the processing circuitry is configured to reduce a hardness of the LWE problem by applying the information indicative of a confidence level of bits in the first bit stream. [Wang, page 7 section IV.B discloses With LWE parameters chosen as Section IV-A, using a seed of length l = 256 is able to reduce the challenge length from 1288 to 256 + 8 = 264 per one bit of response. The improvement of efficiency becomes more pronounced for generating multiple responses: This is because a’1 . . . a’t can be generated sequentially from the l-bit seed, so that only the seed and b’1, ... , b’t ∈ Zq are required to be sent to the PUF side. 100 bits of responses now require only transmitting 256 + 100 × log 256 = 1056 bits for challenges.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 8, modified Adams teaches the PUF of claim 1, but Adams does not teach wherein the enrollment processing circuitry is configured to generate the sketch by multiplying the bit stream by a matrix.  
However, Hamlet does teach wherein the enrollment processing circuitry is configured to generate the sketch by multiplying the bit stream by a matrix. [Hamlet, col. 10 lines 13 – 16 discloses the one or more authentication factors are combined with the PUF value to generate helper data (W.sub.1) during enrollment phase. If an incorrect PIN/password or biometric is input, then the wrong error corrected PUF value will be reproduced. Col. 16 lines 11 – 13 discloses logic unit 510 combines the second portion of the PUP value PUF[2473 . . . 179] with the codeword Cs[2294 . . . 0] to generate helper data W.sub.1[2294 . . . 0].] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

Regarding claim 9, modified Adams teaches the PUF of claim 8, but Adams does not teach wherein the matrix is a random matrix.
However, Hamlet does teach wherein the matrix is a random matrix. [Hamlet, col. 15 lines 57 – 65 discloses during operation of the seed generation mode 412, PUF circuit 405 is enabled and its output PUF value measured. A first portion of the PUF value PUF[178 . . . 0] is provided to encoder 505 while a second portion of the PUF value PUF[2473 . . . 179] is provided to logic unit 510 and hash unit 515. ECC encoder 520 uses the first portion PUF[178 . . . 0] to generate the codeword Cs[254 . . . 0]. The codeword is expanded using repetition encoder 525 to generate codeword Cs[2294 . . . 0]. Although FIG. 5 illustrates the use of a 255-bit codeword and a 9x repetition encoder, longer or shorter codewords and higher or lower repetition encoders may be used according to the level of noise in the PUF value. Col. 15 lines 52 – 56 discloses to ensure security and prevent an adversary from reverse generating the seed value, the codeword Cs should be selected randomly. Accordingly, in one embodiment, a first portion of the PUF value itself is used to generate the codeword Cs during the seed generation mode 412.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

Regarding claim 10, modified Adams teaches the PUF of claim 8, but Adam does not teach wherein the enrollment and/or recovery processing circuitry is configured to generate the matrix from a seed.
However, Hamlet does teach wherein the enrollment and/or recovery processing circuitry is configured to generate the matrix from a seed. [Hamlet, col. 15 lines 57 – 65 discloses during operation of the seed generation mode 412, PUF circuit 405 is enabled and its output PUF value measured. A first portion of the PUF value PUF[178 . . . 0] is provided to encoder 505 while a second portion of the PUF value PUF[2473 . . . 179] is provided to logic unit 510 and hash unit 515. ECC encoder 520 uses the first portion PUF[178 . . . 0] to generate the codeword Cs[254 . . . 0]. The codeword is expanded using repetition encoder 525 to generate codeword Cs[2294 . . . 0]. col. 16 lines 11 – 37 discloses Logic unit 510 combines the second portion of the PUP value PUF[2473 . . . 179] with the codeword Cs[2294 . . . 0] to generate helper data W.sub.1[2294 . . . 0]. In the illustrated embodiment, logic unit 510 uses an XOR function to combine the two values, though other logic functions may be implemented. It should be noted that other logic functions need to be reversible, and that in the output, the two inputs are hidden so that one cannot look at the output and determine the inputs. The helper data W1[2294 . . . 0] is a value, which is used during the seed recovery mode 413 to regenerate the seed value SEED[127 . . . 0] generated during seed generation mode 412, but the helper data cannot easily be leveraged to surreptitiously reverse engineer the codeword Cs[2294 . . . 0]. Hash unit 515 hashes the second portion PUF[2473 . . . 179] to generate a first value that is output to combining logic 440.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

As per claim 11, modified Adams teaches the PUF of claim 1, wherein the processing circuitry is configured to calculate the secret without using error correction. [Adams, para. 35 discloses According to some aspects, systems and methods are provided for authenticating PUF values using a distance calculation and without the use of an error correcting code. In some embodiments, a device may be authenticated without using error correction at least in part by: (1) obtaining a physically unclonable function value comprising a plurality of bits representing a digitized value of a signal generated by a PUF circuitry coupled to the device; (2) obtaining a stored enrollment value corresponding to the device, determining whether a distance between the PUF value and the enrollment value exceeds a threshold; and (3) in response to determining that the computed distance exceeds the threshold, authenticating the device.]

Regarding claim 12, Adams teaches a physical unclonable function (PUF), comprising: a plurality of physical structures having respective values of a first property; [Adams, para. 38 discloses devices described herein may identify a subset of PUF circuits of the plurality of PUF circuits, the subset of PUF circuits generating respective signals with amplitudes that exceed a threshold, select a PUF circuit from the subset of PUF circuits, and obtain the digitized value of the signal generated by the selected PUF circuit. The digitized values of the signals generated by the subset of PUF circuits may be combined to form a stable digital keyword] readout circuitry configured to compare pairs of values of the first property of respective pairs of the plurality of physical structures and to generate a digital stream of bits from a result of the comparisons; [Adams, para. 4 discloses provided for using a physical unclonable function to authenticate a device, which may include circuitry for generating PUF values that may uniquely identify the device. According to one aspect, the device may provide enrollment PUF values to an authentication device. The device may later be authenticated if PUF values generated by the device are within a threshold distance of the enrollment PUF values. Since the PUF values are compared using a distance, it may not necessary to apply an error correcting code to the PUF values. The enrollment values and/or the calculated distance may be adjusted to compensate for time variations in the PUF values due to circuit aging. Para. 5 discloses obtain a physically unclonable function value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device], but Adams does not teach first processing circuitry configured to generate: a secret as a hash of the digital stream of bits; information indicative of a confidence level of bits in the digital stream of bits, where the information indicative of a confidence level is stored; and a sketch from the digital stream of bits; and second processing circuitry configured to recover the secret by processing in combination the digital stream of bits, the sketch, and the stored information indicative of the confidence level of bits in the digital stream of bits generated by the first processing circuitry. 
However, Hamlet does teach first processing circuitry configured to generate: a secret as a hash of the digital stream of bits; [Hamlet, col. 6 lines 15 – 27 discloses modify an error-corrected PUF measurement by combining the PIN/password and/or biometric with a PUF measurement from the smart card in any of several ways, including but not limited to: 1) A hash of the PIN/password and/or biometric are combined with the PUF measurement via addition modulo 2, concatenation, or some other means. The multi-factor authentication result is used to seed a key generation algorithm. 2) The PIN/password and/or biometric are incorporated into the helper data during the PUF fuzzy extractor's enrollment phase, such that if an incorrect PIN/password or biometric is input then the wrong PUF value will be produced. The PUF output is used to seed a key generation algorithm] and a sketch from the digital stream of bits; [Hamlet, col. 12 lines 37 – 39 discloses noise reduction circuit 410 includes a data store 411, a seed generation mode 412, and a seed recovery mode 413. Col. 15 lines 57 – 65 discloses during operation of the seed generation mode 412, PUF circuit 405 is enabled and its output PUF value measured. A first portion of the PUF value PUF[178 . . . 0] is provided to encoder 505 while a second portion of the PUF value PUF[2473 . . . 179] is provided to logic unit 510 and hash unit 515. ECC encoder 520 uses the first portion PUF[178 . . . 0] to generate the codeword Cs[254 . . . 0]. The codeword is expanded using repetition encoder 525 to generate codeword Cs[2294 . . . 0]]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]
 However, Adams in view of Hamlet does not teach information indicative of a confidence level of bits in the digital stream of bits, where the information indicative of a confidence level is stored; and second processing circuitry configured to recover the secret by processing in combination the digital stream of bits, the sketch, and the stored information indicative of the confidence level of bits in the digital stream of bits generated by the first processing circuitry, but Wang does teach information indicative of a confidence level of bits in the digital stream of bits, where the information indicative of a confidence level is stored;  [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function.] and second processing circuitry configured to recover the secret by processing in combination the digital stream of bits, the sketch, and the stored information indicative of the confidence level of bits in the digital stream of bits generated by the first processing circuitry. [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function. In general, we seek to find design parameters such that (1) the resulting PUF has excellent statistical properties, such as uniformity, uniqueness, and reliability, (2) successful ML attacks against it require an un-affordably high time complexity in practice, and (3) its hardware implementation costs are minimized. We consider two metrics of implementation cost, both of which scale with n: the number of challenge and secret bits needed (n log q), and the number of multiply-accumulate (MAC) operations (n). This motivates the need to decrease n.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 13, modified Adams teaches the PUF of claim 12, but Adams does not teach wherein the plurality of physical structures are ring oscillators, and wherein the first property is a resonance frequency.  
	However, Hamlet does teach wherein the plurality of physical structures are ring oscillators, and wherein the first property is a resonance frequency. [Hamlet, col. 19 lines 57 – 63 discloses a ring oscillator type PUF exploits variations in the resonance frequencies of a set of identical ring oscillators. To produce an output bit, the resonance frequencies of the ring oscillators are compared and the output bit is determined by which oscillator is fastest. A k bit sequence is produced by making k comparisons between multiple different ring oscillators.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

As per claim 15, modified Adams teaches the PUF of claim 12, wherein the first processing circuitry is configured to determine a susceptibility to flipping of bits in the digital stream of bits. [Adams, para. 51 discloses the graph 211b corresponds to a weak PUF circuit because the initial voltage measurement is relatively close to the center of the measurement range and the binary value is likely to flip due to aging. The graph 211b shows that over time, the initial value of the analog voltage signal 213b is sufficient such that the binary voltage signal 212a does not flip from the initial value or a period of time. However, at the expiry of this period of time, the PUF value may need to be re-enrolled, error corrected, or the useful life of the device may be limited, since the binary voltage signal 212b will no longer correspond to earlier binary values used to enroll or authenticate the device.]

Regarding claim 16, modified Adams teaches the PUF of claim 12, but Adams does not teach wherein the second processing circuitry is configured to solve a learning with errors (LWE) problem using the digital stream of bits, the sketch, and the information indicative of the confidence level of bits in the digital stream of bits.  
However, Wang does teach wherein the second processing circuitry is configured to solve a learning with errors (LWE) problem using the digital stream of bits, the sketch, and the information indicative of the confidence level of bits in the digital stream of bits. [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function. In general, we seek to find design parameters such that (1) the resulting PUF has excellent statistical properties, such as uniformity, uniqueness, and reliability, (2) successful ML attacks against it require an un-affordably high time complexity in practice, and (3) its hardware implementation costs are minimized. We consider two metrics of implementation cost, both of which scale with n: the number of challenge and secret bits needed (n log q), and the number of multiply-accumulate (MAC) operations (n). This motivates the need to decrease n.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 17, modified Adams teaches the PUF of claim 16, but Adams does not teach wherein the first processing circuitry is configured to generate the sketch by multiplying the digital stream of bits by a matrix.  
However, Hamlet does teach wherein the first processing circuitry is configured to generate the sketch by multiplying the digital stream of bits by a matrix.. [Hamlet, col. 10 lines 13 – 16 discloses the one or more authentication factors are combined with the PUF value to generate helper data (W.sub.1) during enrollment phase. If an incorrect PIN/password or biometric is input, then the wrong error corrected PUF value will be reproduced. Col. 16 lines 11 – 13 discloses logic unit 510 combines the second portion of the PUP value PUF[2473 . . . 179] with the codeword Cs[2294 . . . 0] to generate helper data W.sub.1[2294 . . . 0].] 
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

Regarding claim 18, Adams teaches a method of operating a physical unclonable function (PUF) to recover a secret, comprising: receiving a response bit stream resulting from application of a plurality of challenge values to the PUF; [Adams, para. 6 discloses obtaining a physically unclonable function value comprising a plurality of bits representing a digitized value of a signal generated by PUF circuitry coupled to the device, obtaining a stored enrollment PUF value corresponding to the device], but Adams does not teach receiving a sketch; receiving stored information indicative of a confidence level of bits in the response bit stream; and solving a learning with errors (LWE) problem using the response bit stream, the sketch, and the information indicative of the confidence level of bits in the response bit stream.  
However, Hamlet does teach receiving a sketch; receiving stored information indicative of a confidence level of bits in the response bit stream; [Hamlet, col. 18 lines 59 – 67 discloses Combining logic 440 receives the helper data W.sub.1[2294 . . . 0] and combines it with the one or more other authentication factors as described above in connection with FIG. 7. By combining the helper data with the other authentication factors, combining logic 440 recreates the first value and outputs the first value to logic units 510. A first portion of the PUF' value PUF'[2473 . . . 179] is combined by logic unit 510 with the first value to generate the codeword Cs'[2294 . . . 0].]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]
 	However, Adams in view of Hamlet does not teach solving a learning with errors (LWE) problem using the response bit stream, the sketch, and the information indicative of the confidence level of bits in the response bit stream. 
Wang does teach solving a learning with errors (LWE) problem using the response bit stream, the sketch, and the information indicative of the confidence level of bits in the response bit stream. [Wang, page 1 section I discloses development of a PUF for which the task of modeling is equivalent to PAC-learning the decryption function of a learning-with-errors (LWE) public-key cryptosystem. The security of LWE cryptosystems is based on the hardness of LWE problem that ultimately is reduced to the hardness of several problems on lattices. Page 5 section IV.A discloses proposed lattice PUF: the LWE decryption function. It takes a binary challenge vector c = {c0, c1, ... , cN−1} of size N = (n+1) log q which maps to a ciphertext (a, b). The computation above can be directly implemented as a strong PUF with 2 N CRPs since it maps a challenge vector c ∈ {0, 1} N into a binary response r ∈ {0, 1}. We now discuss parameter selection for the LWE decryption function. In general, we seek to find design parameters such that (1) the resulting PUF has excellent statistical properties, such as uniformity, uniqueness, and reliability, (2) successful ML attacks against it require an un-affordably high time complexity in practice, and (3) its hardware implementation costs are minimized. We consider two metrics of implementation cost, both of which scale with n: the number of challenge and secret bits needed (n log q), and the number of multiply-accumulate (MAC) operations (n). This motivates the need to decrease n.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 19, modified Adams teaches the method of claim 18, but modified Adams does not teach wherein solving the LWE problem comprises reducing a hardness of the LWE problem using the confidence level of bits in the response bit stream.  
However, Wang does teach wherein solving the LWE problem comprises reducing a hardness of the LWE problem using the confidence level of bits in the response bit stream. [Wang, page 7 section IV.B discloses With LWE parameters chosen as Section IV-A, using a seed of length l = 256 is able to reduce the challenge length from 1288 to 256 + 8 = 264 per one bit of response. The improvement of efficiency becomes more pronounced for generating multiple responses: This is because a’1 . . . a’t can be generated sequentially from the l-bit seed, so that only the seed and b’1, ... , b’t ∈ Zq are required to be sent to the PUF side. 100 bits of responses now require only transmitting 256 + 100 × log 256 = 1056 bits for challenges.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Wang’s system with Adams’s system, with motivation to secure against machine learning (ML) attacks with both classical and quantum computers using a strong physical unclonable function which is derived from cryptographic hardness of learning decryption functions of public-key cryptosystems. [Wang, page 1 abstract]

Regarding claim 20, modified Adams teaches the method of claim 18, but modified Adams does not wherein the response bit stream represents a hash of a raw bit stream.
However, Hamlet does teach wherein the response bit stream represents a hash of a raw bit stream. [Hamlet, col. 17 lines 3 – 7 discloses during operation of the seed recovery mode 413, PUF circuit 405 is enabled and its output PUF value measured. Since the PUF value is a noisy value, this measured value may not be identical to the original PUF value measured during seed generation mode 412. Col. 6 lines 15 – 27 discloses modify an error-corrected PUF measurement by combining the PIN/password and/or biometric with a PUF measurement from the smart card in any of several ways, including but not limited to: 1) A hash of the PIN/password and/or biometric are combined with the PUF measurement via addition modulo 2, concatenation, or some other means. The multi-factor authentication result is used to seed a key generation algorithm. 2) The PIN/password and/or biometric are incorporated into the helper data during the PUF fuzzy extractor's enrollment phase, such that if an incorrect PIN/password or biometric is input then the wrong PUF value will be produced. The PUF output is used to seed a key generation algorithm]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Hamlet’s system with Adams’s system, with motivation to enrolling and authenticating a user of hardware device using a cryptographic fingerprint unit [Hamlet, col. 12 lines 27 - 31]

Claims 3 – 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190342104 A1 to Adams et al., (hereinafter, “Adams”) in view of US 8868923 B1 to Hamlet et al., (hereinafter, “Hamlet”) in further view of “Lattice PUF: A Strong Physical Unclonable Function Provably Secure against Machine Learning Attacks” to Wang et al., (hereinafter, “Wang”) in further view of US 20180167391 A1 to Lawson et al., (hereinafter, “Lawson”).
Regarding claim 3, modified Adams teaches the PUF of claim 1, but modified Adams does not teach wherein the plurality of physical structures are resistors, and wherein the first property is a resistance.
However, Lawson does teach wherein the plurality of physical structures are resistors, and wherein the first property is a resistance. [Lawson, para. 18 discloses The PUF 144 may include any type or combination of PUF circuitry (e.g., PUF measurement circuitry, Static Random Access Memory (SRAM) PUF circuitry, delay-based PUF circuitry, ring oscillator PUF circuitry, etc.) and may be implemented as an integrated circuit embedded with the electronic component(s) 142/114, as a component of the hardware authentication system 150, or some combination thereof. The electrical component(s) 142/114 may include a substrate or die (e.g., comprised of crystalline silicon, gallium arsenide (GaAs), or other semiconductors) as well as processors (e.g., Central Processing Units (CPU), microprocessors, Digital Signal Processors (DSPs), Application-specific Integrated Circuits (ASICs), etc.), memory chips, and other materials for forming transistors, resistors, capacitors, and other electrical structures. Accordingly, PUFs 144/116 may be operable to measure a resistance response, capacitance response, a voltage response, or some other physical or electrical silicon property of the electrical component(s) 142/114.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lawson system with modified Adams’s system, with motivation to use the connection of the PUF 144 and one or more electronic component(s) 142 to obtain a digital signature generated from a unique physical/electrical property. [Lawson, para. 17]

Regarding claim 4, modified Adams teaches the PUF of claim 1, but modified Adams does not teach wherein the plurality of physical structures are resistors, and wherein the first property is a capacitance.  
However, Lawson does teach wherein the plurality of physical structures are resistors, and wherein the first property is a capacitance. [Lawson, para. 18 discloses The PUF 144 may include any type or combination of PUF circuitry (e.g., PUF measurement circuitry, Static Random Access Memory (SRAM) PUF circuitry, delay-based PUF circuitry, ring oscillator PUF circuitry, etc.) and may be implemented as an integrated circuit embedded with the electronic component(s) 142/114, as a component of the hardware authentication system 150, or some combination thereof. The electrical component(s) 142/114 may include a substrate or die (e.g., comprised of crystalline silicon, gallium arsenide (GaAs), or other semiconductors) as well as processors (e.g., Central Processing Units (CPU), microprocessors, Digital Signal Processors (DSPs), Application-specific Integrated Circuits (ASICs), etc.), memory chips, and other materials for forming transistors, resistors, capacitors, and other electrical structures. Accordingly, PUFs 144/116 may be operable to measure a resistance response, capacitance response, a voltage response, or some other physical or electrical silicon property of the electrical component(s) 142/114.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lawson system with modified Adams’s system, with motivation to use the connection of the PUF 144 and one or more electronic component(s) 142 to obtain a digital signature generated from a unique physical/electrical property. [Lawson, para. 17]

Regarding claim 14, modified Adams teaches the PUF of claim 12, but modified Adams does not teach wherein the plurality of physical structures are resistors, and wherein the first property is a resistance. 
However, Lawson does teach wherein the plurality of physical structures are resistors, and wherein the first property is a resistance. [Lawson, para. 18 discloses The PUF 144 may include any type or combination of PUF circuitry (e.g., PUF measurement circuitry, Static Random Access Memory (SRAM) PUF circuitry, delay-based PUF circuitry, ring oscillator PUF circuitry, etc.) and may be implemented as an integrated circuit embedded with the electronic component(s) 142/114, as a component of the hardware authentication system 150, or some combination thereof. The electrical component(s) 142/114 may include a substrate or die (e.g., comprised of crystalline silicon, gallium arsenide (GaAs), or other semiconductors) as well as processors (e.g., Central Processing Units (CPU), microprocessors, Digital Signal Processors (DSPs), Application-specific Integrated Circuits (ASICs), etc.), memory chips, and other materials for forming transistors, resistors, capacitors, and other electrical structures. Accordingly, PUFs 144/116 may be operable to measure a resistance response, capacitance response, a voltage response, or some other physical or electrical silicon property of the electrical component(s) 142/114.]
Therefore, it would have been obvious to one of ordinary skill within the art before the effective filling date to combine Lawson system with modified Adams’s system, with motivation to use the connection of the PUF 144 and one or more electronic component(s) 142 to obtain a digital signature generated from a unique physical/electrical property. [Lawson, para. 17]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Phuc Pham whose telephone number is (571)272-8893. The examiner can normally be reached Monday - Thursday 7:30 AM - 4:30 PM; Friday 8:00 AM - 12:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.P./Patent Examiner, Art Unit 2434         
                                                                                                                                                                                                                                                                                                                                                                                                /DANT B SHAIFER HARRIMAN/Primary Examiner, Art Unit 2434